720 N.W.2d 306 (2006)
Charles L. WILLEMS, Plaintiff/Counter-Defendant-Appellant,
v.
CHARTER TOWNSHIP OF MERIDIAN, Ingham County Road Commission, and Christopher A. Drobney, Defendants-Appellees, and
Emanuel Blosser, Brian Bishop, and Nicole Bishop, Defendants/Counter-Plaintiffs-Appellees.
Docket No. 130347. COA No. 262161.
Supreme Court of Michigan.
August 29, 2006.
*307 On order of the Court, the application for leave to appeal the October 18, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.